Citation Nr: 0841163	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  06-07 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for onychomycosis of 
bilateral hands (claimed as nail fungus).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The veteran had active service with the United States Air 
Force from September 1965 until September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
onychomycosis of bilateral hands.  

The veteran requested a Travel Board hearing before a 
Veterans Law Judge in conjunction with his appeal.  The 
veteran failed to appear for his scheduled Board hearing, 
however, and did not file a motion for a new hearing date.  
Therefore, no hearing was held.


FINDING OF FACT

Currently diagnosed onychomycosis was not first manifested or 
incurred during active duty service, at separation, or for 
many years thereafter; the preponderance of the evidence does 
not establish that the current disability is related to 
service.


CONCLUSION OF LAW

Service connection for onychomycosis of bilateral hands is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA sent a letter to the veteran in October 2004 informing the 
veteran what evidence was necessary to substantiate his 
claim, the evidence VA would seek to provide, and the 
evidence and information the veteran was to provide, as 
required by 38 C.F.R. § 3.159.  The letter adequately met 
VCAA notice requirements, including what was necessary to 
prove the veteran's onychomycosis claim.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required 
to establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In this case, the 
October 2004 notice provided to the veteran did not address 
either the rating criteria or effective date provisions that 
are pertinent to his claim.  Following the Dingess ruling, VA 
sent a March 2006 letter to the veteran addressing the 
disability rating and effective date issues.  VA sent a 
second letter to the veteran in March 2007 that fully 
complied with VCAA requirements.  Subsequently, VA 
reevaluated the veteran's claim and a Supplemental Statement 
of the Case was issued by VA in July 2007.  Any error in 
failing to provide timely Dingess notice was harmless given 
that service connection is being denied, and hence no rating 
or effective date will be assigned with respect to this 
claimed condition.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
connection with the current appeal, VA has obtained VA 
treatment records and service treatment and personnel 
records.  VA provided the veteran with a Compensation and 
Pension (C & P) Examination in October 2004.  

Part of the duty to assist includes helping the veteran 
obtain private medical records for VA to consider in deciding 
his claim.  In this case, despite repeated efforts on the 
part of VA to assist the veteran in obtaining his private 
medical records, the veteran has failed to provide VA with 
the records or completed, for each medical provider, a VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (Form 21-
4142), to allow VA to obtain the records.  In the initial 
VCAA correspondence, VA requested that the veteran complete 
and return a Form 21-4142 for each doctor or hospital which 
held the veteran's private medical records.  VA did not 
receive any Form 21-4142s from the veteran until he submitted 
his September 2005 Notice of Disagreement, to which he 
attached three incomplete Form 21-4142s, along with a 
separate list of ten doctors.  In the Notice of Disagreement, 
the veteran listed two additional doctors who he alleges 
treated him for his fingernail condition.

In the September 2005 Statement of the Case issued by VA, the 
veteran was informed that "[y]ou provided a list of names of 
doctors.  However, you did not complete the VA Forms 21-4142 
giving us authority to request the records."  

VA received one Form 21-4142 in March 2006.  The Form 21-4142 
supplied by the veteran listed treatment at two VA 
facilities, beginning in 2004.  VA obtained those records, 
and they were considered in February 2007 and July 2007 
Supplemental Statements of the Case.

At the November 2006 hearing, the veteran's representative's 
statements showed that any failure on the part of VA to more 
clearly request completed Form 21-4142s was harmless, because 
the veteran understood that the forms must be submitted in 
order for VA to obtain records from private medical 
providers.  During the hearing, the representative informed 
the regional officer that while there had previously been a 
misunderstanding, the veteran and representative had "now 
clarified the issue" and the veteran stated he would forward 
the signed Form 21-4142s to VA.  The representative also 
stated that evidence of ongoing treatment for chemical 
exposure was "going to be part of the 4142s that we 
submit . . . ."  VA never received any Form 21-4142s related 
to private treatment.  

VA helps veterans obtain service records, VA medical records, 
and records from Federal agencies, but cannot legally obtain 
private medical records without the veteran's authorization. 
VA communicated its duty and willingness to assist the 
veteran in the VCAA letter and subsequent correspondence, but 
the veteran did not submit the necessary authorizations.  VA 
cannot force a veteran to accept the assistance it offers. 
38 C.F.R. § 3.159(c)(1)(i); Wood v. Derwinski, 1 Vet. App. 
190 (1991). 

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§  5102, 5103, and 
5103A; 38 C.F.R. §§  3.159(b), 20.1102; Pelegrini, supra; 
Quartuccio, supra.  

Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.

Here, there is no approximate balance of the evidence.  There 
is no evidence that would support a finding that the 
veteran's condition is related to service.

The veteran claims to have been exposed to chemicals while 
stationed in Thailand, which led to a "nail fungal 
condition", diagnosed alternatively as onychomycosis, 
onychomycosis secondary to psoriasis, and dermatophytosis.  
He states that he has had treatment for the condition for 
many years.  It is unclear as to when the veteran's condition 
began.  The veteran stated in a September 2005 statement in 
support of his claim that "[in the] 1970's [sic] after 
returning home [it] started with the 1st nail showing 
darkness [and] infection of skin on nail bed."  In another 
September 2005 statement, he claims to have been seen for the 
problems for the "last 35-36 years," which implies a start 
date of 1970 or 1969.  Further, during the November 2006 
hearing at the RO, the veteran's wife stated that "[w]ithin 
like two months [of returning from service] the nails would 
start darkening."  In contrast to these statements, the 
earliest medical evidence available indicating a diagnosis of 
the fungal condition is from 2004.  As discussed previously, 
the veteran failed to supply earlier records or the 
appropriate releases for VA to obtain the records.

The veteran's service medical records do not indicate any 
complaints of medical issues regarding his hands or 
fingernails.  While in Thailand, his military occupational 
specialty was "power production specialist".  According to 
his service records, his duties as a power production non-
commissioned officer-in-charge included: "[r]esponsible for 
providing operational and maintenance assistance to contract 
personnel to insure uninterrupted power system service in 
support of the Integrated Wideband Communications System.  
Performs preventative maintenance, troubleshoots and repairs 
automatic switching gear, diesel engines and auxiliary power 
equipment."  In short, records from service do not show any 
problems with the veteran's fingernails.

The first available medical evidence documenting a disorder 
involving the veteran's fingernails is from April 2004 VA 
treatment records, in which it is noted that the veteran has 
onychomycosis, that he had been evaluated by a Dr. K. in the 
past, and that the veteran "originally had problems develop 
after returning from Thailand in the military service".  The 
veteran was provided a C & P examination in October 2004.  
The examining physician diagnosed the veteran with 
"[o]nychomycosis, both hands, refractory to treatment".  No 
opinion as to the disease's etiology was requested of or 
provided by the examiner.

The veteran asserts his own opinion that his current hand 
condition is a result of his time in service.  He does not, 
however, know what chemicals he was exposed to in service.  
While the veteran may believe that his hand condition had its 
onset during service, he is not a medical professional 
competent to diagnose a condition or opine as to its 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
He also alleges that private doctors have determined that his 
condition is related to service.  At his RO hearing, he 
stated that "[e]very dermatologist that I have went to, they 
will treat me, and I go back and they, the last question is, 
'Was I ever in service?'  And they said that has to be 
service connected.  It was answered to me that there's no use 
coming back to them because they do not know what to do for 
it."  Despite his assertions as to what doctors have told 
him, he has not provided any medical opinion finding a nexus 
between his condition and service.

Recent treatment records show an improvement in the veteran's 
condition.  An April 2007 report noted "significant 
improvement in nails."

As noted above, other than the veteran's statements, there is 
no evidence of treatment for the condition prior to 2004.  
This lengthy period without treatment is evidence against a 
finding of continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).

Additionally, the file contains no medical evidence linking 
the current condition to any aspect of the veteran's period 
of service.  Upon review of all available records, the 
evidence does not support a finding that the veteran was 
exposed to any extraordinary chemicals while in service.  
Neither his military occupational specialty nor his specified 
duties were related to handling any chemicals not ordinarily 
encountered by the average electrician or mechanic.  
Moreover, there is no medical evidence of record indicating 
that exposure to chemicals can lead to a onychomycocis or a 
fungal condition of the fingernails.  

In short, there is no competent evidence indicating a nexus 
between the current condition and the veteran's period of 
service more than 30 years earlier.  Without evidence 
supporting the nexus element, service connection cannot be 
granted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; see 
also Hickson v. West, 12 Vet. App. 247, 252 (1999).

The preponderance of the evidence is clearly against the 
veteran's claim; therefore, he is not entitled to the benefit 
of the doubt.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The veteran's claim must be denied.


(CONTINUED ON NEXT PAGE)


ORDER

Service connection for onychomycosis of bilateral hands 
(claimed as nail fungus) is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


